                               Case 4:20-cv-06414-KAW Document 1 Filed 09/11/20 Page 1 of 15




                          1
                                                 LAW OFFICES OF

                              WALKUP, MELODIA, KELLY & SCHOENBERGER
                          2
                                           A PROFESSIONAL CORPORATION

                                     650 CALIFORNIA STREET, 26TH FLOOR
                          3        SAN FRANCISCO, CALIFORNIA 94108-2615
                                      T: (415) 981-7210 · F: (415) 391-6965

                          4
                            KHALDOUN A. BAGHDADI (State Bar #190111)
                          5 kbaghdadi@walkuplawoffice.com
                            VALERIE N. ROSE (State Bar #272566)
                          6 vrose@walkuplawoffice.com

                          7 ATTORNEYS FOR PLAINTIFF
                            S.J., a minor, by and through his
                          8 Guardian ad Litem, JASMINE HAMILTON

                          9
                                                            UNITED STATES DISTRICT COURT
                       10
                                                        NORTHERN DISTRICT OF CALIFORNIA
                       11

                       12
                          S.J., a minor, by and through his                       Case No.
                       13 Guardian ad Litem, JASMINE
                          HAMILTON,                                               COMPLAINT FOR DAMAGES
                       14
                                                  Plaintiff,                      JURY TRIAL DEMAND
                       15         v.

                       16 ALBANY UNIFIED SCHOOL
                          DISTRICT, a public entity, MELISA
                       17 PFOHL, an individual, ANNA
                          MANSKER, an individual, ANNA
                       18 ALVARADO, an individual, VAHIDEH
                          VAHDATINIA, an individual and DOES
                       19 1 through 30, inclusive,

                       20                                   Defendants.

                       21

                       22          Plaintiff S.J., a minor, by and through his Guardian ad Litem, JASMINE
                       23 HAMILTON, alleges as follows:

                       24                                         JURISDICTION AND VENUE
                       25          1.      Jurisdiction of Plaintiff’s federal law claims is founded upon 28 U.S.C.
                       26 1331 (federal questions jurisdiction), 28 U.S.C. 1343 (a)(3) (federal civil rights

                       27 jurisdiction), 42 USC 1983 and 20 USC 1681 et seq. (Title IX, Education Amendments

                       28 of 1972) and 28 U.S.C. 1983.
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET                                                       1
                                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                                Case 4:20-cv-06414-KAW Document 1 Filed 09/11/20 Page 2 of 15




                          1        2.     Defendant ALBANY UNIFIED SCHOOL DISTRICT has waived its 11th

                          2 Amendment immunity with respect to Plaintiff’s state law claims.

                          3        3.     Plaintiff has complied with the California Government Tort Claims Act,

                          4 Cal. Govt. Code § 810 et seq..

                          5                           INTRADISTRICT ASSIGNMENT

                          6        4.     This case arose in Alameda, California and, pursuant to Rule 3-2 (d) of

                          7 the Local Rules of the Northern District of California, should be assigned to either

                          8 the San Francisco or Oakland Division of the Northern District Court.

                          9                                         PARTIES
                       10          5.     Plaintiff JASMINE HAMILTON is a resident of the City of Albany, in

                       11 the County of Alameda, California. She brings this action as guardian ad litem on

                       12 behalf of her minor son S.J..

                       13          6.     Plaintiff S.J. is a minor and a resident of the City of Albany, in the

                       14 County of Alameda, California.

                       15          7.     At the time of the incidents giving rise to this action, Plaintiff S.J. was a

                       16 student with a disability receiving special education services at Marin Elementary

                       17 School within the ALBANY UNIFIED SCHOOL DISTRICT.

                       18          8.     Defendant ALBANY UNIFIED SCHOOL DISTRICT (“AUSD” or “the

                       19 District”) is a public entity duly incorporated and operating under California law as a

                       20 school district. AUSD is a public entity within the meaning of California

                       21 Government Code sections 811.2, 900 et seq., and is duly incorporated and operating

                       22 under California law as a school district.

                       23          9.     At all relevant times, Defendant MELISA PFOHL (“PFOHL”) was

                       24 employed by AUSD as the Principal of Marin Elementary School (“MES”). All

                       25 actions alleged herein were taken by PFOHL under color of state law and in the

                       26 course and scope of her employment with AUSD.

                       27          10.    At all relevant times, Defendant ANNA MANSKER (“MANSKER”) was

                       28 employed by AUSD as Director of its childcare provider Albany Children’s Center
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET                                                  2
                                              COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                               Case 4:20-cv-06414-KAW Document 1 Filed 09/11/20 Page 3 of 15




                          1 (“ACC”). All actions alleged herein were taken by MANSKER under color of state

                          2 law and in the course and scope of her employment with AUSD.

                          3        11.   At all relevant times, Defendant ANNA ALVARADO (“ALVARADO”)

                          4 was employed by AUSD as an ACC teacher in its Tupelo program which operated on

                          5 the MES campus. All actions alleged herein were taken by ALVARADO under color

                          6 of state law and in the course and scope of her employment with AUSD.

                          7        12.   At all relevant times, Defendant VAHIDEH VAHDATINIA

                          8 (“VAHDATINIA”) was employed by AUSD as an ACC paraeducator in its Tupelo

                          9 program which operated on the MES campus. All actions alleged herein were taken
                       10 by VAHDATINIA under color of state law and in the course and scope of her

                       11 employment with AUSD.

                       12          13.   Plaintiff is unaware of the true names and capacities of the defendants
                       13 sued herein as DOES 1-30. Plaintiff prays for leave to amend once their identities

                       14 are discovered.

                       15                                         FACTS

                       16          14.   Plaintiff has complied with the claim presentation requirements of the

                       17 California Government Tort Claims Act and AUSD denied Plaintiff’s claims on or

                       18 about May 12, 2020.

                       19          15.   Plaintiff S.J. was born on May 31, 2014. JASMINE HAMILTON is his

                       20 mother and SVEN HAMILTON is his father.

                       21          16.   S.J. has been diagnosed with Speech or language Impairment (SLI),

                       22 qualifying him to receive special education services from Defendant AUSD.

                       23          17.   S.J. was a Kindergarten student at Marin Elementary School (MES)

                       24 during the 2019/2020 school year.

                       25          18.   During the 2019/2020 school year AUSD reduced the number of

                       26 educational hours offered to its Kindergarten students, including S.J..

                       27          19.   In lieu of the reduced educational hours, AUSD provided a School Age

                       28 Care program to kindergartners, including S.J., through Albany Children Center’s
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET                                               3
                                             COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                                Case 4:20-cv-06414-KAW Document 1 Filed 09/11/20 Page 4 of 15




                          1 (“ACC”) Tupelo program (“Tupelo”) operated by AUSD on the MES campus.

                          2        20.   AUSD represented to the parents of students, including Jasmine and

                          3 Sven Hamilton, that students in the ACC program were never unsupervised inside

                          4 the Tupelo classroom(s) and that students were “responsibly cared for by trained

                          5 professionals under the administration of the AUSD”.

                          6        21.   Prior to and during the 2019/2020 school year, AUSD knew that S.J.

                          7 required additional accommodations and supports due to his disability and the AUSD

                          8 administrators and staff were provided with information regarding S.J.’s disability

                          9 and the appropriate supports S.J. required.
                       10          22.   During the 2019/2020 school year, including but not limited to the time
                       11 S.J. attended the Tupelo ACC program at MES, S.J. was bullied, threatened,

                       12 sexually harassed and sexually assaulted by students S.A., V.G. and other

                       13 unidentified students in the Tupelo program.

                       14          23.   During the 2019/2020 school year, S.A., V.G. and other unidentified
                       15 students engaged in sexual harassment and assault of S.J. and other Tupelo students

                       16 inside bathrooms on the MES campus and inside of the ACC Tupelo program

                       17 classroom(s). Such misconduct was reported by students to have included the

                       18 creation of a “boys club” where students engaged in sexual acts under a table inside

                       19 the Tupelo classroom. Multiple students in the Tupelo program reported various

                       20 incidents of sexual misconduct including but not limited to: a Tupelo student

                       21 reported that another student’s penis touched his butt while the student was using

                       22 the restroom and the student asked him to the do the same, a Tupelo student

                       23 reported that when they went to the bathroom together their butts touched, a Tupelo

                       24 student reported being held down, a Tupelo student reported receiving threats “if you

                       25 don’t do it you won’t be part of…”, a Tupelo student reported experiencing peer

                       26 pressure to put their nose or tongue on another student’s butt, a Tupelo student

                       27 described activity that “tickles/feels funny”, a Tupelo student described feeling sick

                       28 and scared and eating lunch quickly to try to hide from a perpetrator student, a
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET                                               4
                                             COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                                Case 4:20-cv-06414-KAW Document 1 Filed 09/11/20 Page 5 of 15




                          1 Tupelo student described behavior that “starts with pinches and scratches on their

                          2 butt” and then the perpetrator student punches them in the belly and hits their

                          3 bottom and a Tupelo student described that another student licked their butt and

                          4 took their pants and underwear down.

                          5        24.    While under the supervision of AUSD employees on the MES campus,

                          6 students S.A., V.G. and other unidentified students in the Tupelo program committed

                          7 multiple acts against S.J., including but not limited to bullying, threats, sexual

                          8 harassment and physical and sexual assault, all of which give rise to the injuries he

                          9 has sustained.
                       10          25.    On information and belief, during all relevant times, administrators and
                       11 employees of AUSD were aware of the bullying, sexual harassment, threats and

                       12 sexual misconduct occurring among students in the Tupelo program but negligently

                       13 failed to adequately supervise and monitor students and negligently failed to comply

                       14 with AUSD board policies and administrative regulations requiring that they

                       15 document, report and promptly investigate such misconduct to protect students and

                       16 to prevent future occurrences.

                       17          26.    On information and belief, during all relevant times, administrators and
                       18 employees of Defendant AUSD were aware that S.A., V.G. and other unidentified

                       19 minor students in the Tupelo program posed a danger and threat to students

                       20 including S.J., but negligently failed to adequately supervise or monitor the students

                       21 in their care, including but not limited to during the times they were inside of the

                       22 bathrooms and/or inside of the ACC Tupelo kindergarten classroom(s) at MES.

                       23          27.    On information and belief, AUSD failed to adequately hire, supervise

                       24 and train ACC Tupelo staff in classroom management and student supervision and

                       25 while working in the course and scope of their employment, AUSD employees

                       26 negligently and/or intentionally caused the injuries herein described and negligently

                       27 failed to supervise students including claimant S.J. and students S.A., V.G. and

                       28 others, in violation of the Education Code so as to cause S.J.’s injuries.
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET                                                 5
                                              COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                                Case 4:20-cv-06414-KAW Document 1 Filed 09/11/20 Page 6 of 15




                          1        28.    As a result of AUSD’s failure to provide a safe education environment

                          2 for S.J., he has suffered severe emotional distress which has required ongoing

                          3 psychological care.

                          4        29.    As a further result of AUSD’s failure to inform S.J.’s parents of the

                          5 bullying, sexual harassment, threats and sexual misconduct occurring among

                          6 students in the Tupelo program, they have suffered severe emotional distress in that

                          7 they have lost trust in school officials and were not able to attend to S.J. immediately

                          8 to provide him with appropriate parental and psychological support he required at

                          9 the time he was being abused on the MES campus.
                       10
                                                     FIRST CLAIM FOR RELIEF:
                       11          Violation of Constitutional Rights, 42 U.S.C. 1983 against PFOHL,
                                        MANSKER, ALVARADO, VAHDATINIAI and DOES 1-10
                       12

                       13          30.    Plaintiff refers to, and incorporates herein by reference, all of the

                       14 preceding paragraphs as though fully set forth herein.

                       15          31.    Section 1983 is presumptively available to remedy a state’s ongoing

                       16 violation of federal law 42 USD 1983; AlohaCare v. Haw. Dep’t of Human Servs., 572

                       17 F.3d 740, 745 (9th Cir. 2009)

                       18                 a.      Actions Under Color of Law

                       19          32.    Persons acting under color of law are subject to suit under Section 1983.

                       20 PFOHL, MANSKER, ALVARADO, VAHDATINIAI and DOES 1-10, acting under the

                       21 color of state law, intentionally discriminated against S.J. on the basis of his

                       22 disability by knowingly failing to address the pervasive sexual harassment and

                       23 bullying of S.J. and other students in the Tupelo program.

                       24          33.    PFOHL, MANSKER, ALVARADO, VAHDATINIAI and DOES 1-10,

                       25 violated S.J.’s rights under the Equal Protection Clause of the Fourteenth

                       26 Amendment to the United States Constitution by actions, including but not limited

                       27 to, depriving him of equal protection under the law on the basis of his disability.

                       28          34.    PFOHL, MANSKER, ALVARADO, VAHDATINIAI and DOES 1-10,
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET                                                 6
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                                Case 4:20-cv-06414-KAW Document 1 Filed 09/11/20 Page 7 of 15




                          1 acted with deliberate indifference in failing to respond to the complaints of sexual

                          2 and physical abuse on the MES campus, and repeatedly exposed S.J. to the risk of

                          3 sexual abuse, harassment, and ultimately, sexual attacks that left him with severe

                          4 psychological injuries, which further compounded the pre-existing speech and

                          5 language impairment caused by his disability.

                          6        35.    As a proximate result of the violations alleged herein above, Plaintiff

                          7 S.J. has suffered damages as alleged heretofore.

                          8               b.     Failure to Train

                          9        36.    PFOHL, MANSKER, ALVARADO, VAHDATINIAI and DOES 1
                       10 through 10 inadequately communicated the anti-harassment and bullying policies to

                       11 MES and ACC personnel despite their awareness of sexual harassment on the MES

                       12 campus inside of the bathrooms and inside of the Tupelo program classrooms.

                       13          37.    PFOHL, MANSKER, ALVARADO, VAHDATINIAI and DOES 1
                       14 through 10 are responsible for student supervision. They had a duty of care toward

                       15 S.J. and all other students to prevent the sexual harassment of students occurring on

                       16 the MES campus and inside the ACC Tupelo program classrooms.

                       17          38.    As a proximate result of Defendants’ negligent acts, Plaintiff S.J. has
                       18 incurred damages as alleged heretofore.

                       19                          SECOND CLAIM FOR RELIEF:
                              Discrimination in Violation of the Americans with Disabilities Act against
                       20                               AUSD and DOES 11-20
                       21

                       22          39.    Plaintiff refers to, and incorporates herein by reference, all of the

                       23 preceding paragraphs as though fully set forth herein.

                       24          40.    Effective January 26, 1992, Plaintiff S.J. was entitled to the protections

                       25 of the “Public Services” provision of Title II of the Americans with Disabilities Act of

                       26 1990. It prohibits discrimination by any “public entity”, including any state or local

                       27 government, as defined by 42 U.S.C. § 12131, Section 201 of the ADA.

                       28          41.    Pursuant to 42 U.S.C. § 12132, section 202 of Title II, no qualified
     LAW OFFICES OF
WALKUP, MELODIA, KELLY
 & SCHOENBERGER
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET                                                 7
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                                Case 4:20-cv-06414-KAW Document 1 Filed 09/11/20 Page 8 of 15




                          1 individual with a disability shall, by reason of such disability, be excluded from

                          2 participation in or be denied the benefits of the services, programs or activities of a

                          3 public entity, or be subjected to discrimination by any such entity. S.J. was at all

                          4 times relevant herein a qualified individual with a disability as therein defined. His

                          5 disabilities substantially limit at least two major life activities – speech and

                          6 language.

                          7         42.     AUSD has failed in its responsibilities under Title II to provide its

                          8 services, programs, and activities in a full and equal manner to disabled persons as

                          9 described hereinabove, including failing to ensure that educational services are
                       10 provided on an equal basis to children with disabilities and free of hostility toward

                       11 their disability.

                       12           43.     AUSD has further failed in its responsibilities under Title II to provide
                       13 its services, programs and activities in a full and equal manner to disabled persons

                       14 as described hereinabove by subjecting S.J. to a hostile educational environment.

                       15           44.     As a result of the District’s failure to comply with its duty under Title II,
                       16 Plaintiff S.J. has suffered special and general damages according to proof.

                       17
                                                         THIRD CLAIM FOR RELIEF:
                       18                 Violation of § 504 of the Rehabilitation Act of 1973 against
                                                             AUSD and DOES 21-30
                       19

                       20           45.     Plaintiff refers to, and incorporates herein by reference, all of the

                       21 preceding paragraphs as though fully set forth herein.

                       22           46.     Plaintiff S.J. is informed and believes, and on that basis alleges, that

                       23 AUSD is and at all relevant times was a recipient of federal funds, and that part of

                       24 those funds were used in the operations, construction and/or maintenance of the

                       25 specific public facilities and programs described herein and the activities that take

                       26 place therein.

                       27           47.     By their actions or inactions in denying equal access to educational

                       28 services and by subjecting Plaintiff S.J. to a hostile educational environment, the
     LAW OFFICES OF
WALKUP, MELODIA, KELLY
 & SCHOENBERGER
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET                                                    8
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                                Case 4:20-cv-06414-KAW Document 1 Filed 09/11/20 Page 9 of 15




                          1 District violated S.J.’s rights under §504 of the Rehabilitation Act of 1973 and the

                          2 regulations promulgated thereunder.

                          3        48.    As a result of AUSD’s failure to comply with its duty under §504 of the

                          4 Rehabilitation Act of 1973, S.J. has suffered special and general damages according

                          5 to proof.

                          6                          FOURTH CLAIM FOR RELIEF:
                                                    Negligence: against all Defendants.
                          7

                          8        49.    Plaintiff refers to, and incorporates herein by reference, all of the

                          9 preceding paragraphs as though fully set forth herein.
                       10          50.    AUSD is vicariously liable for injuries proximately caused by negligence

                       11 of school personnel responsible for student supervision. Cal.Gov. Code § 815.2(a).

                       12          51.    AUSD has a duty to supervise students on the premises of MES. Cal.

                       13 Ed. Code § 44807. The standard of care imposed upon school personnel in carrying

                       14 out duty to supervise is identical to that required in the performance of their other

                       15 duties, i.e. that degree of care which a person of ordinary prudence, charged with

                       16 comparable duties, would exercise under the same circumstances; either a total lack

                       17 of supervision or ineffective supervision may constitute a lack of ordinary care on the

                       18 part of those responsible for student supervision. Hoff v. Vacaville Unified School

                       19 Dist., 19 Cal.4th 925 (1998).

                       20          52.    Defendants PFOHL, MANSKER, ALVARADO, VAHDATINIAI and

                       21 DOES 1-10 are responsible for student supervision. They had a duty of care toward

                       22 S.J. and all other students to prevent the bullying and sexual harassment occurring

                       23 on the premises of MES. Defendants PFOHL, MANSKER, ALVARADO,

                       24 VAHDATINIAI and DOES 1-10 breached their duty of care by failing to supervise

                       25 the conduct of students, giving rise to vicarious liability of AUSD.

                       26          53.    The breach of duty by the Defendants to supervise students like S.J.,

                       27 S.A. and V.G. caused S.J. serious physical and psychological injuries. He has and is

                       28 undergoing mental health counseling and treatment to deal with the trauma, which
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET                                                 9
                                              COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                               Case 4:20-cv-06414-KAW Document 1 Filed 09/11/20 Page 10 of 15




                          1 has compounded his pre-existing disabilities.

                          2        54.   As a proximate result of Defendants’ negligent acts, Plaintiff has

                          3 incurred damages as alleged heretofore.

                          4
                                                  FIFTH CLAIM FOR RELIEF:
                          5      Violation of Unruh Civil Rights Act, Civil Code Section 51 et seq.
                                                     against all Defendants
                          6

                          7        55.   Plaintiff S.J. refers to, and incorporates herein by reference, all of the
                          8 preceding paragraphs as though fully set forth herein.

                          9        56.   The Unruh Civil Act provides that all persons are entitled to full and
                       10 equal services in all business establishments no matter their disability, and that no

                       11 business establishment shall discriminate against a person based on disability. Civil

                       12 Code section 51, et seq.

                       13          57.   Cal Civ. Code 52(a) declares: “Whoever denies, aids or incites a denial,
                       14 or makes any discrimination or distinction contrary to Section 51, 51.5 or 51.6, is

                       15 liable for each and every offense for the actual damages…..suffered by any person

                       16 denied the rights provided in Section 51, 51.5 or 51.6.” Thus, this section applies to

                       17 Defendants PFOHL, MANSKER, ALVARADO, VAHDATINIAI and DOES 1-30. See

                       18 also Aikins v. St. Helena Hosp., 843 F.Supp. 1329, 1339 (N.D. Cal. 1994).

                       19          58.   A school is a “business establishment” for purposes of the Unruh Act.
                       20 Cal. Civ. Code 51.5; Nicole M. By and Through Jacqueline M. v. Martinez Unified

                       21 School District, 964 F.Supp. 1369 (N.D. Cal. 1997).

                       22          59.   Plaintiff was deprived of advantages, privileges and services of MES as
                       23 a result of sexual harassment of which AUSD and Defendants PFOHL, MANSKER,

                       24 ALVARADO, VAHDATINIAI and DOES 1-30 were aware. Since the sexual

                       25 harassment of S.J. occurred, S.J. now suffers from anxiety, depression and emotional

                       26 trauma and he requires the ongoing care of a psychologist. S.J.’s parents have

                       27 observed significant changes in his behaviors including but not limited to severe

                       28 anxiety, sleep disturbance, fear of the dark, inability to be alone and multiple
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET                                                10
                                             COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                               Case 4:20-cv-06414-KAW Document 1 Filed 09/11/20 Page 11 of 15




                          1 significant behavioral regressions including bed wetting. Clearly, S.A. and V.G.’s

                          2 sexual harassment of S.J. was so severe and pervasive that it has deprived S.J. of

                          3 access to educational opportunities and benefits provided by the school.

                          4         60.   AUSD and Defendants PFOHL, MANSKER, ALVARADO,

                          5 VAHDATINIAI and DOES 1-30 intentionally discriminated against S.J. allowing the

                          6 bullying, sexual harassment and sexual assaults of S.J. to occur because of his

                          7 disabilities. Defendants failed to intervene to stop the sexual harassment and

                          8 bullying or to prevent the assaults S.J.. Moreover, Defendants were deliberately

                          9 indifferent to the risk that this would happen by failing to supervise students in the
                       10 Tupelo program, including S.J., S.A. and V.G. and by allowing multiple Tupelo

                       11 students to go into the bathroom unaccompanied by any adult.

                       12           61.   AUSD and Defendants PFOHL, MANSKER, ALVARADO,
                       13 VAHDATINIAI and DOES 1-30 intentionally discriminated against S.J. on the basis

                       14 of his disability.

                       15           62.   As a proximate result of the Defendants’ intentional acts, Plaintiff has
                       16 incurred damages as alleged theretofore.

                       17                               SIXTH CLAIM FOR RELIEF:
                                    Intentional Infliction of Emotional Distress against all Defendants
                       18

                       19           63.   Plaintiff refers to, and incorporates herein by reference, all of the

                       20 preceding paragraphs as though fully set forth herein.

                       21           64.   The actions of Defendants as alleged herein were outrageous, malicious,

                       22 and intended to and did inflict emotional distress and humiliation upon Plaintiff.

                       23           65.   Defendants’ conduct, as set forth above, was intentional and outrageous.

                       24 AUSD is vicariously liable for the acts of its employees under Cal. Govt. Code § 815.2.

                       25           66.   As a proximate result of Defendants’ intentional acts, Plaintiff has

                       26 incurred damages as alleged heretofore.

                       27 / / / /

                       28 / / / /
     LAW OFFICES OF
WALKUP, MELODIA, KELLY
 & SCHOENBERGER
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET                                                 11
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                               Case 4:20-cv-06414-KAW Document 1 Filed 09/11/20 Page 12 of 15




                          1                        SEVENTH CLAIM FOR RELIEF:
                               Violation of Educational Code Sections 200 et seq. against all Defendants
                          2

                          3        67.    Plaintiff refers to, and incorporates herein by reference, all of the

                          4 preceding paragraphs as though fully set forth herein.

                          5        68.    California Education Code Sections 200 et seq. provides for a private

                          6 right of action for intentional discrimination on the basis of sex or disability, which

                          7 includes sexual harassment.

                          8        69.    Section 220 of the Education Code provides: “[n]o person shall be

                          9 subjected to discrimination on the basis of disability,…gender...in any program or
                       10 activity conducted by an educational institution that receives, or benefits from, state

                       11 financial assistance or enrolls pupils who receive state student financial aid.”

                       12          70.    The California legislature specifically declared its intent that an action

                       13 under the Education Code shall be interpreted as consistent with Title IX of the

                       14 Education Amendments of 1972, 20 USC 1681, et seq. (Cal. Ed. Code 201 (g)) A

                       15 plaintiff may maintain an action for monetary damages against a school district

                       16 when the plaintiff alleges that he suffered severe, pervasive and offensive

                       17 harassment that effectively deprived the plaintiff of the right of equal access to

                       18 educational benefits and opportunities; the school had actual knowledge of the

                       19 harassment; and the school responded with deliberate indifference. Donovan v.

                       20 Poway Unified School Dist., 167 Cal.App.4th 567, 603-09 (2008).

                       21          71.    The California legislature recognized that pupils enrolled in the state

                       22 public schools have the inalienable right to attend classes on school campuses that

                       23 are safe, secure and peaceful. Cal. Ed. Code 3261 (a), Article I, section 28(c) of the

                       24 California State Constitution.

                       25          72.    S.A., V.G. and other unidentified students in the Tupelo program at

                       26 MES bullied and sexually harassed S.J.. Such misconduct was reported by students

                       27 to have included the creation of a “boys club” where students engaged in sexual acts

                       28 under a table inside the Tupelo classroom. Multiple students in the Tupelo program
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET                                                 12
                                              COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                               Case 4:20-cv-06414-KAW Document 1 Filed 09/11/20 Page 13 of 15




                          1 reported various incidents of sexual misconduct including but not limited to: a

                          2 Tupelo student reported that another student’s penis touched his butt while the

                          3 student was using the restroom and the student asked him to the do the same, a

                          4 Tupelo student reported that when they went to the bathroom together their butts

                          5 touched, a Tupelo student reported being held down, a Tupelo student reported

                          6 receiving threats “if you don’t do it you won’t be part of…”, a Tupelo student reported

                          7 experiencing peer pressure to put their nose or tongue on another student’s butt, a

                          8 Tupelo student described activity that “tickles/feels funny”, a Tupelo student

                          9 described feeling sick and scared and eating lunch quickly to try to hide from a
                       10 perpetrator student, a Tupelo student described behavior that “starts with pinches

                       11 and scratches on their butt” and then the perpetrator student punches them in the

                       12 belly and hits their bottom and a Tupelo student described that another student

                       13 licked their butt and took their pants and underwear down.

                       14          73.    This type of bullying and sexual harassment is actionable under Cal.
                       15 Ed. Code §§ 220 et seq. because it is based both on disability and gender and was so

                       16 severe and pervasive that it deprived S.J. of educational opportunities, had a

                       17 detrimental effect on his mental health (S.J. requires extensive counseling),

                       18 diminished his academic performance and caused significant interference with S.J.’s

                       19 ability to participate in the mainstream education setting (after the abuse he

                       20 required increased “pull out” services where he is removed from the general

                       21 education setting).

                       22          74.    On information and belief, AUSD had actual knowledge of this bullying

                       23 and harassment among Tupelo students. The failure stop the harassment and

                       24 bullying of which a school district is aware constitutes intentional discrimination.

                       25 Franklin v. Gwinnet County Public Schools, 502 U.S. 112 (1992).

                       26          75.    Defendants’ responsibility to address and respond to sexual harassment

                       27 applies regardless of the potential application of any anti-bullying policy and

                       28 regardless of whether a student has complained, asked the school to take action or
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET                                                13
                                              COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                               Case 4:20-cv-06414-KAW Document 1 Filed 09/11/20 Page 14 of 15




                          1 identified the harassment as a form of discrimination. See U.S. Dept. of Education,

                          2 Office for Civil Rights, Dear Colleagues letter, Oct. 26, 2010.

                          3         76.   AUSD failed in its responsibilities to provide an environment free from

                          4 discrimination and harassment to S.J. who suffered severe psychological trauma as a

                          5 result of said failure.

                          6         77.   AUSD had control over S.A, V.G. and over the MES campus and Tupelo
                          7 classrooms where the harassment occurred. AUSD and its officials had authority to

                          8 take corrective action to end the discrimination and harassment, but they failed to do

                          9 so and ignored the instances of student-on-student harassment at MES, including of
                       10 S.J. despite their knowledge.

                       11           78.   S.J. suffered such severe, pervasive and objectively offensive
                       12 harassment that is has deprived him of access to the educational opportunities or

                       13 benefits provided by the school.

                       14           79.   S.J. was subjected to severe and pervasive bullying, sexual harassment,
                       15 and assault.

                       16           80.   The Defendants acted with deliberate indifference in failing to respond
                       17 to the sexual harassment by students in the Tupelo program despite knowledge that

                       18 students were engaging in sexual acts on the campus. Defendants were deliberately

                       19 indifferent to the risk that this would happen by failing to supervise students in the

                       20 Tupelo program, including S.J., S.A. and V.G., and by allowing multiple Tupelo

                       21 students to go into the bathrooms unaccompanied by any adult.

                       22           81.   As a proximate result of Defendants’ negligent acts, Plaintiff has

                       23 incurred damages as alleged heretofore.

                       24                                  JURY TRIAL DEMAND

                       25           Plaintiff hereby demands that this matter be tried to a jury.

                       26                                          PRAYER

                       27           WHEREFORE, Plaintiff prays for judgment as follows:

                       28           1.    Compensatory damages to Plaintiff for injury, emotional distress and for
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET                                                14
                                              COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                              Case 4:20-cv-06414-KAW Document 1 Filed 09/11/20 Page 15 of 15




                          1 medical expenses;

                          2       2.    Punitive damages against the individually named Defendants;

                          3       3.    Attorney’s fees and costs; and

                          4       4.    Such other and further relief as the court deems just and proper.

                          5 Dated: September 11, 2020        W ALKUP , M ELODIA , K ELLY & S CHOENBERGER

                          6

                          7
                                                             By:
                          8                                        KHALDOUN A. BAGHDADI
                                                                   VALERIE N. ROSE
                          9
                                                                   Attorneys for Plaintiff S.J., a minor, by and
                       10                                          through his Guardian ad Litem, JASMINE
                                                                   HAMILTON
                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET                                              15
                                            COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
